DETAILED ACTION
This Office Action is responsive to the amendment filed on 8/8/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement filed 5/25/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,590,270 in view of Lake, Jr. et al, US2016/0145417.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendments to claim 11: Claim 11 has been amended to require the limitations previously recited in now canceled claims 18-20. The claim is therefore rejected per the rationale outlined in the previous Action with respect to claims 18-20.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claim 1 of U.S. Patent No. 10,590,270  and Lake, Jr. et al, US2016/0145417, as applied to claims 11-16 and 18-20 above, and further in view of Peterson et al, WO2015/138305.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,100,187 in view of Lake, Jr. et al, US2016/0145417, and Peterson et al, WO2015/138305.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendments to claim 11: Claim 11 has been amended to require the limitations previously recited in now canceled claims 18-20. The claim is therefore rejected per the rationale outlined in the previous Action with respect to claims 18-20.

Claims 1-7 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,745,538 in view of Lake, Jr. et al, US2016/0145417.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendments to claim 1: Claim 1 has been amended to recite the limitations previously recited by now canceled claims 8-10. The claim is therefore rejected per the rationale outlined in the previous Action with respect to claims 8-10.
Regarding claims 21-26: As discussed in the previous Office Action, Lake teaches that sodium 2, 2’-methylene-bis-(4, 6-di-tert-butylphenyl)phosphate (for claims 22), sodium benzoate (for claims 21), and disodium bicyclo[2.2.1]heptane-2,3-dicarboxylate (for claims 23, 25, 26) were all known in the art as nucleating agents suitable for use in propylene compositions. The prior art also teaches the use of calcium cyclohexane-1,2-dicarboxylate as a nucleating agent (for claim 23) (¶0020). Lake further teaches that the addition of said nucleating agents was known to result in improvements in optical properties such as transparency as well as mechanical properties such as temperature resistance. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Peterson by adding the required nucleating agent in order to obtain a final product having the improved properties taught by the prior art.

Claim Rejections - 35 USC § 103
Claims 1-7, 11-17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al, WO2015/138305, as applied to claims 1-7 and 11-17 above, and further in view of Lake, Jr. et al, US2016/0145417.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendments to claims 1 and 11: Claim 1 has been amended to recite the limitations previously recited by now canceled claims 8-10. Similarly, claim 11 has been amended to require the limitations previously recited in now canceled claims 18-20. The prior art therefore renders the claimed invention obvious per the rationale outlined in the previous Action with respect to claims 8-10 and 18-20.
Regarding claims 21-26: As discussed in the previous Office Action, Lake teaches that sodium 2, 2’-methylene-bis-(4, 6-di-tert-butylphenyl)phosphate (for claims 22), sodium benzoate (for claims 21), and disodium bicyclo[2.2.1]heptane-2,3-dicarboxylate (for claims 23, 25, 26) were all known in the art as nucleating agents suitable for use in propylene compositions. The prior art also teaches the use of calcium cyclohexane-1,2-dicarboxylate as a nucleating agent (for claim 23) (¶0020). Lake further teaches that the addition of said nucleating agents was known to result in improvements in optical properties such as transparency as well as mechanical properties such as temperature resistance. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Peterson by adding the required nucleating agent in order to obtain a final product having the improved properties taught by the prior art.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
Applicant argues that Lake would not render obvious the addition of a nucleating agent as required in the claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, " Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). 
As discussed in the previous Office Action, Lake teaches that it is known in the art that the addition of nucleating agents to polypropylene results in numerous improvements in the properties of the polymer, specifically referencing faster processing speeds, improved transparency and gloss, higher modulus and temperature resistance, etc. (¶0015). As noted by Lake, these improvements make the use of nucleating agents highly desired in many markets. While Lake acknowledges that there scenarios in which these attributes can be problematic, Lake explicitly recognizes that there is a motivation to add a nucleating agent to propylene-based compositions when the improved properties would not be detrimental to its final use.
As discussed in the previous Office Action, Peterson teaches the addition of a nucleating agent to the composition of WO2015/138305. As disclosed by Lake, the claimed compounds were all known nucleating agents for propylene-based compositions. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Peterson by adding a known nucleating agent, with the reasonable expectation of obtaining a final product having the improved properties that a nucleating agent was known to confer.  
Applicant further argues that the claimed invention yields unexpected results, citing the data presented in the examples of the instant specification.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).
The cited examples are not commensurate in scope with the invention as defined in the instant claims. As currently written, the claimed composition is required to contain a propylene (co)polymer, an ethylene (co)polymer, a compatibilizing agent, and a nucleating agent. Note that the cited examples disclose compositions wherein the ethylene (co)polymer is present in an amount of 5% by weight, the compatibilizing agent is present in an amount of either 1200 ppm or 2000 ppm, and the nucleating agent is present in an amount of either 500 ppm or 1000 ppm. In contrast, the independent claim does not recite any limitations regarding the amounts of any of these components; the claimed invention therefore reads on a composition wherein the four required components can be combined with one another in any ratio. The limited ranges represented in the cited examples do not demonstrate that the allegedly unexpected results may be obtained from a composition containing any amount of each of the recited compounds and therefore are not commensurate with the claimed invention.
Furthermore, the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims) (MPEP § 71602(d)(I)).
Applicant attributes the allegedly unexpected results to the combined use of the compatibilizing agent and the nucleating agent. As reported by the specification, the examples were all prepared using a compatibilizing agent having the structure shown below wherein variables R311 and R312 are both phenyl and R301, R302, R303, and

    PNG
    media_image1.png
    218
    217
    media_image1.png
    Greyscale

R304 are all hydrogen (specification 0080). The claimed invention, however, generically defines the compatibilizing agent as a compound having a fulvene moiety. Contrary to applicant’s arguments there is no evidence in the record that the allegedly unexpected results may be obtained from a composition using any other compatibilizing agent. Similarly, the specific chemicals used as the nucleating agents in the cited examples are not commensurate with the broad range of compounds that fall within the scope of the generic terms/structures used to define the nucleating agent in the independent claim. The provided examples therefore are not commensurate with the broad range of compositions that fall within the scope of the claimed invention.
Regarding the obviousness-type double patenting rejections: Applicant’s presents the same arguments as addressed above with respect to the rejection over Peterson in view of Lake; these arguments are not persuasive per the same rationale as outlined in the previous paragraphs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765    


/IRINA S ZEMEL/Primary Examiner, Art Unit 1765